Order entered October 17, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00189-CV

      JACKSON FULGHAM DBA COMMERCE STREET PARTNERS, Appellant

                                             V.

      ALLIED PROPERTY AND CASUALTY INSURANCE COMPANY, Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-08353

                                         ORDER
       We GRANT appellee Allied Property and Casualty Insurance Company’s October 15,

2014 second unopposed motion for extension of time to file brief and ORDER the brief be filed

no later than November 4, 2014.


                                                    /s/   ADA BROWN
                                                          JUSTICE